ALARCON, Circuit Judge,
specially concurring in the judgment:
I concur in the conclusion reached by the majority that the district court erred in denying the motion to dismiss the indictment against those appellants who did not receive supplemental federal funds in payment of unemployment benefits. I write separately because I am persuaded that prosecution of the appellants who received only state funds under 18 U.S.C. § 1001 (1982) is in violation of the notice requirement of the due process clause. I concur in the judgment affirming the district court’s order denying the motion to dismiss the indictment as to those appellants who received supplemental federal funds after they had exhausted their right to receive state funds under the Oregon unemploy*645ment insurance program because Congress expressly provided that the giving of false information under such circumstances was a violation of section 1001.
The facts are quite simple. Each appellant applied to the Oregon Division of Employment for unemployment insurance benefits. Each appellant received such benefits after making false statements on forms provided to them by the Oregon Division of Employment. No actual notice was given to any appellant that the making of a false statement in an application for state unemployment insurance benefits would subject the applicant to federal prosecution.
Each appellant was indicted under 18 U.S.C. § 1001. Section 1001 provides as follows:
Whoever, in any matter within the jurisdiction of any department or agency of the United States knowingly and willfully falsifies, conceals or covers up by any trick, scheme, or device a material fact, or makes any false, fictitious or fraudulent statements or representations, or makes or uses any false writing or document knowing the same to contain any false, fictitious or fraudulent statement or entry, shall be fined not more than $10,000 or imprisoned not more than five years, or both.
Section 1001 does not on its face give notice to an applicant for state unemployment benefits that knowingly making a false statement in support of his claim will expose him to federal prosecution for defrauding the United States Department of Labor. To meet the requirements of due process, a statute must give fair warning of what the law “commands or forbids.” Lanzetta v. New Jersey, 306 U.S. 451, 453, 59 S.Ct. 618, 619, 83 L.Ed. 888 (1983). This principle was explained in Connally v. General Construction Co., 269 U.S. 385, 391, 46 S.Ct. 126, 127, 70 L.Ed. 322 (1925) (citations omitted):
That the terms of a penal statute creating a new offense must be sufficiently explicit to inform those who are subject to it what conduct on their part will render them liable to its penalties, is a well-recognized requirement, consonant alike with ordinary notions of fair play and the settled rules of law. And a statute which either forbids or requires the doing of an act in terms so vague that men of common intelligence must necessarily guess at its meaning and differ as to its application, violates the first essential of due process of law.
Assuming that Congress intended that false statements made to a state agency that receives funds for administering an unemployment benefits program from the federal government should be a federal offense, we must decide whether it did so in section 1001. It clearly has not done so expressly in drafting section 1001. “When Congress leaves to the Judiciary the task of imputing to Congress an undeclared will, the ambiguity should be resolved in favor of lenity.” Bell v. United States, 349 U.S. 81, 83, 75 S.Ct. 620, 622, 99 L.Ed. 905 (1955). Congress did not provide in section 1001 that a false state statement to a state agency to obtain state funds is a violation of section 1001. I would hold that section 1001 is not applicable unless express notice is given by Congress in some statute that an applicant for state funds violates section 1001.1
Even if it can be assumed that the language of section 1001 is unambiguous, the due process clause also protects an accused from a surprising expansion of the express words of Congress. In this regard, the Supreme Court has instructed as follows: “There can be no doubt that a deprivation of the right of fair warning can result not only from vague statutory language but also from an unforeseeable and retroactive judicial expansion of narrow and precise statutory language.” Bouie v. City of Co*646lumbia, 378 U.S. 347, 352, 84 S.Ct. 1697, 1702, 12 L.Ed.2d 894 (1964).
This circuit has not previously determined that a person violates section 1001 by making a false statement to a state agency that receives funding for administrative expenses from a federal agency. Retroactive application of this expansion of the scope of section 1001 would violate due process. Marks v. United States, 430 U.S. 188, 192, 97 S.Ct. 990, 993, 51 L.Ed.2d 260 (1976), quoting Bouie, 378 U.S. at 353, 84 S.Ct. at 1702. I would hold that the due process clause prohibits retroactive application of section 1001 to those appellants who received unemployment benefits derived solely from state funds.
The evidence presented in support of the motion to dismiss the indictment does not show that the appellants who received state funds knew or reasonably should have known that their false statements would have an effect on a matter within the jurisdiction of a federal agency. The evidence shows instead that these appellants applied for and received state funded unemployment benefits after submitting information on a form furnished by the Oregon Division of Employment. The checks and the forms gave no notice that a federal agency was involved.
In United States v. Yermian, 468 U.S. 63, 68-75, 104 S.Ct. 2936, 2939-43, 82 L.Ed.2d 53 (1984) the Supreme Court held that it was unnecessary to prove that an accused charged with a violation of section 1001 had actual knowledge that false statements furnished to a defense contractor employer on a Department of Defense questionnaire were made in a matter within the jurisdiction of a federal agency. The court did not reach the question whether a “culpability requirement” must be read into section 1001 to comply with due process. Id. at 75 n. 14, 104 S.Ct. at 2943 n. 14.
In Yermian, the appellant was required to obtain a Department of Defense security clearance to have access to classified material. Id. at 65, 104 S.Ct. at 2937. He was instructed by his employer’s security officer to fill out a “Worksheet for Preparation of Personnel Security Questionnaire.” Id.
Thus, it was quite obvious in Yermian that the false information would have an impact on a federal agency. In the instant matter there is no evidence that any of the appellants who received state funds were aware that the forms they were asked to fill out involved a federal agency. Defense counsel in Yermian requested that the jury be instructed that the government had to prove that the defendant had actual knowledge that the false statements made in a matter within the jurisdiction of a federal agency. Id. at 66, 104 S.Ct. at 2938. The district court rejected the request. Id. Instead, the jury was instructed that the Government must prove that the accused knew or should have known that the information was to be submitted to a federal agency. Id. at 66-67, 104 S.Ct. at 2938-2939. Thus, in Yermian, the Government was required to prove that federal jurisdiction was reasonably foreseeable. Id. This court reversed on the ground that the district court erred in rejecting the actual knowledge instruction. The Supreme Court reversed our judgment holding that proof of actual knowledge was not required. Id. at 75, 104 S.Ct. at 2942. Left unresolved by Yermian was the question whether the Government must prove that federal agency jurisdiction was reasonably foreseeable. Id. at 75 n. 14, 104 S.Ct. at 2943 n. 14. In response to the contention that Section 1001 is a “trap for the unwary” imposing criminal sanctions on “wholly innocent conduct,” id. at 74, 104 S.Ct. at 2942, the Supreme Court noted that “[t]he jury’s finding that federal agency jurisdiction was reasonably foreseeable by the defendant, combined with the requirement that the defendant had actual knowledge of the falsity of those statements, precludes the possibility that criminal penalties were imposed on the basis of innocent conduct.” Id. at 75 n. 14, 104 S.Ct. at 2943 n. 14.
In this matter no showing has been made that it was reasonably foreseeable to those appellants who received state funds that a federal agency was paying for administrative costs. The evidence establishes no *647more than that a false statement has been made to a state agency in order to receive state funds. I concur because I believe that the district court erred in denying the motion to dismiss the indictment charging a violation of section 1001. Section 1001 does not give notice that it is a violation of section 1001 to give false information to obtain benefits payments from a state agency that receives funding solely from administrative expenses from a federal agency.

. As noted by the majority, Congress expressly provided in 26 U.S.C. § 3304 note (1983) that persons receiving supplemental unemployment benefit checks from federal funds who gave false information would be in violation of sec-874 F.2d — 16 tion 1001. No such warning was provided by Congress for persons receiving state funds from an unemployment insurance program that receives federal money solely for administrative expenses.